UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4134
CHERYL DAWN PETERS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                           (CR-02-35)

                  Submitted: November 24, 2003

                      Decided: December 22, 2003

 Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Stephen P. Lindsay, CLONINGER, LINDSAY, HENSLEY & SEAR-
SON, P.L.L.C., Asheville, North Carolina, for Appellant. Robert J.
Conrad, Jr., United States Attorney, Thomas R. Ascik, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. PETERS
                              OPINION

PER CURIAM:

   Cheryl Dawn Peters appeals her jury conviction for failure to report
to serve an active federal prison sentence, in violation of 18 U.S.C.
§ 3146(A)(2) (2000). On appeal, Peters challenges the sufficiency of
the evidence to support her conviction, and claims the district court
erred in failing to instruct the jury as she requested. For the reasons
set forth below, we affirm Peters’ conviction and sentence.

   In the face of a challenge to sufficiency of the evidence, a jury ver-
dict must be upheld if there exists substantial evidence to support the
verdict, viewing the evidence in the light most favorable to the gov-
ernment. Glasser v. United States, 315 U.S. 60, 80 (1942). Substantial
evidence is evidence "that a reasonable finder of fact could accept as
adequate and sufficient to support a conclusion of a defendant’s guilt
beyond a reasonable doubt." United States v. Burgos, 94 F.3d 849,
862 (4th Cir. 1996) (en banc). This court may reverse a jury verdict
only when there is a complete absence of probative facts to support
the conclusions reached by the jury. Sherrill White Constr., Inc. v.
South Carolina Nat’l Bank, 713 F.2d 1047, 1050 (4th Cir. 1983).

   The trial evidence was as follows. On February 11, 2002, Peters
was notified by letter from the United States Marshals’ Service that
she was to report to FPC Alderson, West Virginia, on March 4, 2003,
for service of a federal sentence on a narcotics conviction. United
States probation officer Angela Pickett testified that on Thursday,
February 28, 2002, she met with Peters and discussed Peters’ report-
ing to Alderson, West Virginia, the 4th of March. Peters requested
that she be released from electronic monitoring over the weekend to
spend time with her family. Pickett attested that she consented, but
gave Peters instructions to report to her on Monday the 4th at 8:30
a.m., to return the electronic monitoring equipment, and to travel to
West Virginia.

   Pickett further testified that on Sunday, March 3d, the monitor
recorded that at 11:02 a.m. Peters left her residence. Peters never
returned. On Monday morning, Pickett traveled to Peters’ residence,
talked to Peters’ family, and retrieved the electronic monitor. Pickett
                        UNITED STATES v. PETERS                          3
testified that Peters left her family with "no idea" of her whereabouts,
and Peters never subsequently contacted Pickett. Pickett attested that
during the one year that the probation office had supervised Peters,
Peters never missed her appointments, nor did she ever go outside of
the area controlled by the electronic monitor. Pickett testified she was
"shocked" when Peters failed to show up at Alderson prison as
ordered, and attested that Peters previously had always complied with
directives. She considered Peters to have been "trustworthy."

   Deputy United States Marshal Forest Howard of Asheville, North
Carolina also testified for the government. He was involved in the
search for Peters, together with authorities in North Carolina, South
Carolina, Florida, and West Virginia. Peters ultimately was arrested
on a fugitive warrant in Florida on June 25, 2002. Peters did not have
contact with her family or children between the time she was to have
reported and her arrest. No additional witnesses testified for either
party.

   Peters was convicted of bail jumping by the jury. The district court
sentenced her to a term of twenty-one months’ imprisonment and
three years of supervised release, to run consecutively to the underly-
ing sentence for which Peters was to report.

   In support of her challenge to the sufficiency of the evidence to
support her conviction, Peters asserts on appeal that although the evi-
dence showed she did not appear in West Virginia to serve her sen-
tence, it did not show that her failure to surrender was "knowing and
willful." She cites to several pre-1984 cases where courts found the
evidence of bail jumping to be insufficient to sustain the conviction
where the only evidence the government presented of the defendant’s
"willfulness" was the fact that the defendant failed to appear as
required and that the defendant was aware of the obligation to appear.

   We find this argument to be without merit. The bail jumping statute
applicable to Peters is § 18 U.S.C. § 3146(A)(2), which provides, in
pertinent part, that: "Whoever, having been released under this chap-
ter knowingly — (1) . . . (2) fails to surrender for service of sentence
pursuant to a court order" shall be guilty of the offense of bail jumping.1
  1
    The law relied upon by Peters was revised by the Comprehensive
Crime Control Act of 1984, Pub. L. 98-473, Title II, § 203(a), 98 Stat.
1979 (1984), and the cases she cites in support of her claim on appeal
are based upon the pre-1984 version of the statute.
4                       UNITED STATES v. PETERS
There is no element of "willful" failure in the statute applicable to
Peters’ case. The government was required only to establish that
Peters "knowingly" failed to report as ordered for her federal sen-
tence. Peters’ claim of insufficiency of the government’s proof2 is
actually the basis for an affirmative defense, on which the burden of
proof is her own. 18 U.S.C. § 3146(c) (2000).

   We find there was ample evidence for the jury to conclude beyond
a reasonable doubt that the necessary mens rea was present to estab-
lish that Peters knowingly failed to appear as ordered. Not only did
the marshals’ service inform Peters by mail of her duty to surrender
for sentence, including date and place, her probation officer testified
that she specifically informed Peters in person of her obligation to
report. Moreover, a reasonable juror could conclude that Peters mani-
fested comprehension of that duty by virtue of her request for relaxed
supervision by the electronic monitor during her last two days of free-
dom to facilitate her escape attempt, and her failure to communicate
with any authority for more than three and a half months prior to her
capture. Because the jury could reasonably infer from the govern-
ment’s evidence that Peters knowingly failed to surrender for her sen-
tence, we find that the evidence was sufficient to sustain Peters’
conviction, and the district court properly denied her Fed. R. Civ. P.
29 motions for judgment of acquittal.

   Peters also challenges the district court’s refusal to give the
defense’s proposed jury instruction regarding the mental element of
the bail jumping statute. We review for abuse of discretion the district
court’s decision whether to give a particular jury instruction and the
content of an instruction given. United States v. Russell, 971 F.2d
1098, 1107 (4th Cir. 1992). The district court has broad discretion in
determining the wording of the jury charge. United States v. Piche,
981 F.2d 706, 712 (4th Cir. 1992). There is no abuse where the
instruction given adequately and accurately covers the substance of
the requested instruction. United States v. Pupo, 841 F.2d 1235, 1240
(4th Cir. 1988).
    2
   She challenges the government’s failure to present evidence establish-
ing that she was physically and mentally capable of reporting for her sen-
tence.
                       UNITED STATES v. PETERS                         5
  The instruction Peters requested, but was not given, was based, in
part, on the former version of the statute, and uses "knowingly and
willfully" language. Instead, the district court instructed the jury with
an instruction requiring them to find that Peters "knowingly, willfully,
and intentionally" failed to surrender as ordered.

   We find the district court did not abuse its discretion in denying
Peters’ version of the jury instruction. First, Peters’ version is based,
in part, on the pre-1984 language of the statute, which no longer is
applicable. Second, the version that was given to the jury included
both the "willfully" and "knowingly" language that is in the instruc-
tion Peters proposed,3 and the instruction thus adequately and accu-
rately covered the substance of the instruction Peters requested. See
Pupo, 841 F.2d at 1240. Third, the instruction the district court gave
actually was more beneficial to Peters than the instruction she sought,
because it included a requirement that the government prove that
Peters’ failure to surrender was "intentional," a requirement that is not
included in either the pre-1984 version of the statute, or the current,
applicable version of the bail jumping statute, which requires only a
"knowing" failure to appear.

  We therefore affirm Peters’ conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED
  3
   Apparently, the pre-1984 version of the bail jumping statute was
applied to Peters’ case at the trial level.